DETAILED ACTION
This action is in response to the application filed on 7/9/2021.
Claims 1-12 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit”, determination unit”, “storage unit,”  and “communication unit” in the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim objections
Claims 1- 11 objected to because of the following informalities:  
Claim 1, line 6
First occurrence of acronym (“OTA”) should be spelled out.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 3, 10-12 limitations “control unit”, determination unit”, “storage unit,”  and “communication unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Because the components are required to perform specific functions, they are special purpose computers, and the corresponding structure must be more than a mere reference to a general purpose computer, microprocessor, specialized computer, or an unidentified component of a computer system, software, logic, code or black box element, etc. For the specific functions, the corresponding structure must include an algorithm that transforms the general purpose computer, and the algorithm must explain how the computer or components perform the claimed functions. There is no showing of how the components perform the claimed functions. 
Claims 2, and 4-7 mirror the deficiencies of the claims upon which they depend and are also rejected.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
Claim 2, line 6, “the electronic control unit” is not clear whether it refers to “an electronic control unit” in line 1 or line 6 of claim 1 or “at least one electronic control unit” in line 3 of claim 2.  “an electronic control unit” in line 6 of claim 1 and “at least one electronic control unit” in line 3 of claim 2 will be interpreted as --the electronic control unit--. Further, line 9, “the storage area” is not clear whether it refers to “a storage area” in line 5 or 8 of claim 2. “a storage area” in line 8 will be interpreted as --the storage area--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US Patent Application Publication 2020/050378 A1, Sakurai hereinafter) in view of Nakaguma et el. (US Patent Application Publication 2019/0354363 A1, Nakaguma hereinafter).
As to claim 1, Sakurai teaches a software update apparatus (e.g. CGW 13) that controls a software update of an electronic control unit (see Fig.1 and associated text, e.g. [0047] - the CGW 13 controls updating (that is, data rewrites and activation) of the application programs of the at least one target ECU 19 based on the specification data 50 (and the specification data table 52), the software update apparatus comprising: a control unit (e.g. microprocessor 24, see Fig.4 and associated text) configured to, when a software update process of the electronic control unit is executed (see e.g. [0047] - The CGW 13 serves as a vehicle central gateway unit having a data relaying function, and upon receiving the updating data from the DCM 12, transmits the updating data to at least one target ECU 19 which is the target for rewriting its application programs), control a timing for the software update process according to a kind of non-volatile memory included in an electronic control unit to be updated (See e.g. [0080] - the rewrite timing specifying unit 56c analyzes the specification data 50 and specifies the memory structure corresponding to the target ECU 19. Then, from the memory structure, the rewrite timing specifying unit 56c specifies whether the timing of program rewrite for the target ECU 19 is restricted to only when the vehicle is parked or to when the vehicle is either parked or in operation. Specifically, the rewrite timing specifying unit 56c specifies the memory structure of the target ECU 19 from the memory structure information 8 included in the specification data 50 corresponding to the target ECU 8. In the present embodiment, the program rewrite to the flash memory 28d is restricted to when the vehicle is parked when the memory structure information 8 indicates the target ECU 19 has the single type memory or the single suspended type memory. On the other hand, the program rewrite to the flash memory 28d is allowed regardless of whether the vehicle is parked or in operation when the memory structure information 8 indicates the target ECU 19 has the dual type memory. Therefore, if the memory structure information 8 included in the specification data 50 indicates the single type memory or the single suspend type memory, the rewrite timing specifying unit 56c determines that the program rewrite for the target ECU 19 is restricted to when the vehicle is parked. In contrast, if the memory structure information 8 included in the specification data 50 indicates the dual type memory, the rewrite timing specifying unit 56c determines that the program rewrite for the target ECU 19 is performed when the vehicle is either parked or in operation).

Sakurai does not specifically teach executing an approval request process for requesting an approval for the software update.

In an analogous art of updating software, however, Nakaguma teaches executing an approval request process for requesting an approval for a software update (see e.g. [0087]- the server control unit 61 transmits a software update permission request message for confirming to the user whether software update can be executed to the first control unit 71 (S306); The first control unit 71 causes the HMI 34 to display a message requiring permission to update the software (S354). The HMI 34 displays the requested message, receives a response from the user, and returns the response to the first control unit 71 (S355). The first control unit 71 transmits information indicating whether permission is permitted to the server control unit 61 (S307)).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sakurai to incorporate/implement the limitations as taught by Nakaguma in order to provide a more efficient method/system of remotely updating software of a vehicle.

As to claim 7, Nakaguma further teaches wherein the control unit is configured to cause a display device to display a screen used for requesting an approval for the software update in the approval request process (See Fig.13 and associated text, e.g. [0087] - The first control unit 71 causes the HMI 34 to display a message requiring permission to update the software (S354). The HMI 34 displays the requested message, receives a response from the user, and returns the response to the first control unit 71 (S355).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sakurai to incorporate/implement the limitations as taught by Nakaguma in order to provide a more efficient method/system of remotely updating software of a vehicle.

As to claim 8, the limitations of method claim 8 are substantially similar to the limitations of apparatus claim 1, and therefore, it is rejected for the reasons stated above.
As to claim 9, the limitations of medium claim 9 are substantially similar to the limitations of apparatus claim 1, and therefore, it is rejected for the reasons stated above. 
As to claim 11, the limitations of device claim 9 are substantially similar to the limitations of apparatus claim 1, and therefore, it is rejected for the reasons stated above.

12.	Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US Patent Application Publication 2020/050378 A1, Sakurai hereinafter) in view of Teraoka et el. (US 20180018160 A1, Teraoka hereinafter) and Nakaguma et el. (US Patent Application Publication 2019/0354363 A1, Nakaguma hereinafter).
As to claim 10, Sakurai teaches a server (e.g. center device 3) comprising: 
a storage unit (e.g. ECU information DB (storage unit) 5)  configured to store a kind of non-volatile memory included in an electronic control unit mounted on the vehicle (See e.g. [0035] - the ECU information DB 5 stores memory structure information 8 of a flash memory (memory) 28d included in each of the plurality of ECUs 19 mounted on vehicles. That is, the ECU information DB 5 stores the memory structure information 8 for all the ECUs 19 in association with each type of vehicles),
a communication unit (communication unit 7);
a control unit (e.g. microprocessor 24, see Fig.4 and associated text);
wherein the communication unit is configured to, when the control unit determines that there is the update data of the software of the vehicle, transmit, to the vehicle, instruction information for an instruction on a timing for executing based on the kind of non-volatile memory included in an electronic control unit to be updated (See e.g. [0042] - The packaged data generation unit 10b reads the updating data for the target ECUs 19 from the ECU reprograming data DB 6, associates the updating data with the specification data 50, and transmits the updating data to the target vehicle) and [0080] - the rewrite timing specifying unit 56c analyzes the specification data 50 and specifies the memory structure corresponding to the target ECU 19. Then, from the memory structure, the rewrite timing specifying unit 56c specifies whether the timing of program rewrite for the target ECU 19 is restricted to only when the vehicle is parked or to when the vehicle is either parked or in operation. Specifically, the rewrite timing specifying unit 56c specifies the memory structure of the target ECU 19 from the memory structure information 8 included in the specification data 50 corresponding to the target ECU 8. In the present embodiment, the program rewrite to the flash memory 28d is restricted to when the vehicle is parked when the memory structure information 8 indicates the target ECU 19 has the single type memory or the single suspended type memory. On the other hand, the program rewrite to the flash memory 28d is allowed regardless of whether the vehicle is parked or in operation when the memory structure information 8 indicates the target ECU 19 has the dual type memory. Therefore, if the memory structure information 8 included in the specification data 50 indicates the single type memory or the single suspend type memory, the rewrite timing specifying unit 56c determines that the program rewrite for the target ECU 19 is restricted to when the vehicle is parked. In contrast, if the memory structure information 8 included in the specification data 50 indicates the dual type memory, the rewrite timing specifying unit 56c determines that the program rewrite for the target ECU 19 is performed when the vehicle is either parked or in operation).

Sakurai does not specifically teach storing every piece of vehicle identification information for identifying a vehicle, receiving, from the vehicle, a confirmation request that includes the vehicle identification information or when the communication unit receives the confirmation request, determine whether there is update data of software of the vehicle identified by the vehicle identification information included in the confirmation request.

In an analogous art of updating software, however, Teraoka teaches storing every piece of vehicle identification information for identifying a vehicle (see e.g. [0100] -  the header portion D1000 includes the vehicle ID D1001 which can be compared with the IDs of vehicles that the vehicles keep, [0107]- The ECU1 update information D3100 and the ECU2 update information D3200 are configured with ECU IDs D3101 and D3201, software versions D3102 and D3202, preprocessing information D3110 and D3210, application processing information D3120 and D3220, postprocessing information D3130 and D3230, and sums D3104 and D3204, respectively),.receiving, from the vehicle, a confirmation request that includes the vehicle identification information (See e.g. [0123] - The update control unit 11011 of the software updating apparatus 11 confirms that whether or not the initially received vehicle ID D1001 matches a vehicle ID to be managed (S201)) and when the communication unit receives the confirmation request, determine whether there is update data of software of the vehicle identified by the vehicle identification information included in the confirmation request (See e.g. [0123] - In a case where the vehicle ID D1001 matches the vehicle ID (YES in S201), next, network IDs necessary for being connected to the ECUs, which are update targets, via the network are acquired from the ECU IDs D3101 and D3201 (S202) and program versions installed in the ECUs are acquired by using the acquired IDs (S203). The update control unit 11011 confirms whether or not the program versions acquired within the vehicle match the software versions D3102 and D3202 received from the server (S204)).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sakurai in view of Teraoka to incorporate/implement the limitations as taught by Nakaguma in order to provide a more efficient method/system of updating control software of a vehicle with diverse ECUs.

Sakurai in view of Teraoka does not specifically teach executing an approval request process.

In an analogous art of updating software, however, Nakaguma teaches executing an approval request process (see e.g. [0087]- the server control unit 61 transmits a software update permission request message for confirming to the user whether software update can be executed to the first control unit 71 (S306); The first control unit 71 causes the HMI 34 to display a message requiring permission to update the software (S354). The HMI 34 displays the requested message, receives a response from the user, and returns the response to the first control unit 71 (S355). The first control unit 71 transmits information indicating whether permission is permitted to the server control unit 61 (S307)).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sakurai in view of Teraoka to incorporate/implement the limitations as taught by Nakaguma in order to provide a more efficient method/system of remotely updating software of a vehicle.

As to claim 12, the limitations of device claim 12 are substantially similar to the limitations of server claim 11, and therefore, it is rejected for the reasons stated above.

Allowable Subject Matter
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/s. SOUGH/
SPE, AU 2192/2194